Citation Nr: 0811884	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for high blood pressure 
(hypertension).

2.  Entitlement to service connection for skin rash.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities.

6.  Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities.

7.  Entitlement to service connection for degenerative joint 
disease, bilateral knees.

8.  Entitlement to service connection for degenerative joint 
disease, bilateral ankles.

9.  Entitlement to service connection for a bilateral hip 
disorder.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to March 1971.  This appeal is before the Board of 
Veterans' Appeals (Board) from December 2004 and December 
2006 rating decisions of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The December 2004 rating decision, in part, increased the 
rating of the veteran's service connected low back disability 
from 0 percent to 10 percent.  The veteran appealed that 
rating, specifically indicating in his substantive appeal 
that he believed a 40 percent rating "would be fair".  A 
February 2006 rating decision then granted a 40 percent 
rating, effective April 19, 2004 (the date of the claim for 
increase).  As this action granted the specific benefit 
sought with respect to the low back disability rating, such 
matter is not before the Board.




FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
service or in the first postservice year, and is not shown to 
be related to injury or disease in service.

2.  It is not shown that any current skin pathology is 
related to the single instance of skin rash noted in service, 
or is otherwise related to the veteran's service.

3.  Sleep apnea was not manifested in service, but was 
initially demonstrated years after service; a preponderance 
of the evidence is against a finding that the veteran's 
current sleep disorder, apnea, is related to his military 
service.

4.  The veteran did not engage in combat, and does not have a 
diagnosis of PTSD.

5.  The veteran has radiculopathy associated with his service 
connected low back disability; he is not shown to have ever 
had peripheral neuropathy of either upper or lower extremity.

6.  Arthritis of either knee was not manifested in service or 
in the first postservice year, and any current left or right 
knee arthritis is not shown to be etiologically related to 
the veteran's service or to a service connected disability.

7.  Arthritis of the ankles was not manifested in service or 
in the first postservice year, and any current left or right 
ankle arthritis is not shown to be etiologically related to 
the veteran's service or to a service connected disability.

8.  The veteran is not shown to have a chronic disability of 
either hip.

9.  The veteran's only service-connected disability, lumbar 
spine degenerative disc disease with radiculopathy rated 40 
percent, is not shown to be of such nature and severity as to 
preclude him from obtaining or maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for high blood pressure/hypertension 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

3.  Service connection for a sleep disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

4.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).

5.  Service connection for peripheral neuropathy of the upper 
and/or lower extremities is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

6.  Service connection for arthritis of the knees, including 
as secondary to service connected low back disability, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

7.  Service connection for arthritis of the ankles, including 
as secondary to service connection low back disability, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

8.  Service connection for a bilateral hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

9.  The schedular requirements for TDIU are not met, and TDIU 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 
4.10, 4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

Letters dated in May 2004, June 2005, August 2005, and April 
2006, informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  A July 2007 letter 
provided additional notice, to include regarding disability 
ratings and effective dates of awards.  See Dingess, supra.  
As this decision does not address any effective date or 
disability rating matters, the veteran is not prejudiced by 
any timing defect as to this notice.

Regarding VA's duty to assist, the record includes the 
veteran's service medical records (SMRs), as well as relevant 
private and VA medical records.  VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran was afforded VA examinations in December 2005 to 
address his peripheral neuropathy, knees, ankles, hips, and 
TDIU claims.  He has not been provided with a VA examination 
to address his blood pressure, skin disease, sleep apnea, or 
PTSD claims; however review of the record indicates such 
examination are not necessary.  The record does not show 
inservice evidence of these disabilities; there is no true 
indication that any might be related to service more than 
three decades earlier.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
USCA 5103A(a)(2).  Accordingly, the Board finds that VA has 
satisfied its duties to notify and to assist pursuant to the 
VCAA.  It is not prejudicial to the appellant for the Board 
to proceed to decide the issues addressed on the merits.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Disability that is 
proximately due to or the result of a service-connected 
disease or injury shall [also] be service connected.  
38 C.F.R. § 3.310(a).  Where a service-connected disability 
aggravates a nonservice- connected condition, a veteran may 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

Certain chronic disabilities, including hypertension and 
arthritis, may be presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Hypertension

The veteran's service enlistment examination in June 1967 
noted blood pressure of 110/74.  There were no references to 
hypertension or high blood pressure in his SMRs.  His service 
separation examination in December 1970 found blood pressure 
to be 114/70.  Heart examination was normal. 

A February 1997 private treatment record noted blood pressure 
of 160/98.  In May 1997, blood pressure of 160/100 was 
recorded.  In January 2002, blood pressure of 130/90 was 
noted.  A February 2004 VA treatment record noted 
hypertension.  The veteran was hospitalized in December 2004 
and January 2005 with accelerated hypertension status post 
cardiac arrest.  Hypertensive heart disease was also noted.  
Subsequent records dated in 2005 and 2006 continued to show 
diagnoses of hypertension.

Blood pressure readings during service were within normal 
limits.  The first postservice evidence of high blood 
pressure/hypertension is in February 1997, more than 25 years 
after the veteran's separation from service.  Such a lengthy 
interval of time between service and the initial postservice 
clinical manifestation of a disability for which service 
connection is sought is, of itself, a factor weighing against 
a finding that a disability is service connected.  
Accordingly, service connection for the veteran's 
hypertension on a direct basis, i.e., that it was incurred or 
aggravated in service is not warranted.  There is no basis 
for service-connecting hypertension on a presumptive basis, 
as it was not manifested in the first postservice year.  

There is no medical opinion of record that would connect the 
veteran's current hypertension with any event of his active 
service.  Hs own contentions in this regard are not competent 
evidence, as he is a layperson, untrained in determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt; 
however, the preponderance of the evidence is against this 
claim.  Hence, the claim must be denied.

Skin Rash

The veteran's SMRs show that in May 1970 he was given 
medication for treatment of a rash; the record does specify 
the anatomical location of the rash.  There were no further 
complaints or treatment related to a skin problem noted in 
the SMRs.  On service separation examination in December 
1970, skin evaluation was normal.  

A May 1999 private treatment record noted papular rash on the 
arms, trunk, scrotum, and head.  The veteran reported that 
this rash had developed days earlier.  He denied any previous 
history of rash.

The single instance of skin rash in service apparently 
resolved without further problems, as skin evaluation was 
normal on service separation examination.  The single post-
service medical treatment record noting a skin problem was 
dated in May 1999; the veteran denied any previous skin 
problems and indicated that the current rash had been present 
for days only.  Accordingly, service connection for a skin 
disorder on the basis that it became manifest in service and 
persisted is not warranted.

The veteran may still establish service connection for a skin 
disability by competent evidence showing such disability is 
related to the complaint in service.  However, apart from the 
single episode of rash in May 1999, the record does not show 
any current skin pathology.  Furthermore, no medical 
professional has attributed any skin pathology to the 
complaint noted in service, or otherwise to service.  

As the veteran is a layperson, his own opinion is not 
competent evidence to establish that any current skin 
disorder is related to his service.  See Espiritu, supra.  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.

Sleep Disorder

The veteran's SMRs contain no mention of sleep problems.  

On a private sleep study in January 2005 it was noted that 
the veteran took multiple medications.  Severe obstructive 
sleep apnea with significant oxygen desaturation was the 
impression of the physicians conducting the study.  It was 
recommended that the veteran lose weight and avoid the use of 
central nervous system suppressive drugs or alcohol in the 
evening.  

The medical evidence of record shows that sleep apnea has 
been diagnosed.  However, the first medical evidence of such 
disability is more than 30 years after service.  The evidence 
of record does not include any medical opinion that the 
veteran's current sleep apnea is/may be related to his 
service, and objective evidence of record does not suggest 
that the sleep apnea might be related to service.  As a 
layperson, the veteran is incompetent to establish medical 
nexus by his own opinion.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, the claim must be denied.

PTSD

To establish service connection for PTSD, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran's service records do not show that he engaged in 
combat; he does not claim combat experience.  Consequently, 
to establish service connection for PTSD, he must have 
credible supporting evidence that an alleged stressor event 
in service on which a diagnosis of PTSD is based actually 
occurred.  However, there is another threshold requirement, 
i.e., there must be competent evidence (a medical diagnosis) 
that the veteran actually has the disability for which 
service connection is sought, PTSD.  In the absence of proof 
of a present disability, there is no valid claim [of service 
connection].  See Brammer v. Derwinski, 3 Vet. App. 223,225 
(1992).  

The veteran submitted a statement in August 2006 on which he 
reported that he aided in removing bodies from a plane crash 
at Eglin Air Force Base, and that while serving in Thailand 
planes would at times return from bombing mission with bombs 
still attached, resulting in base alerts.  However, there is 
no evidence of record showing a diagnosis of PTSD.  A VA PTSD 
screen in March 2005 did not find evidence of PTSD.  As there 
is no competent evidence of a diagnosis of PTSD, the 
veteran's claim of service connection for PTSD must be 
denied.  See Brammer, supra.

Peripheral Neuropathy, Upper and Lower Extremities

The veteran's SMRs do not show treatment or complaints of 
peripheral neuropathy of either upper or lower extremity.  
His service separation examination noted normal neurologic 
findings.

On VA examination in December 2005, the examiner noted 
degenerative disc disease of the lumbar spine with evidence 
of radiculopathy.  (The Board notes that the veteran's 
service connected low back disability is characterized as 
degenerative disc disease, lumbar spine, with radiculopathy.  
The 40 percent rating assigned compensates him for 
radiculopathy.)  There is no medical evidence of record 
showing peripheral neuropathy of either upper or lower 
extremity.

As there is no competent evidence of a diagnosis of 
peripheral neuropathy of the upper or lower extremities, the 
veteran's claims of service connection for those disabilities 
must be denied.  See Brammer, supra.

Arthritis, Ankles and Knees

The veteran's SMRs do not show any complaints or findings 
related to either ankle or either knee.  His service 
separation examination noted normal lower extremities and 
musculoskeletal examinations.  

A June 2003 private treatment record notes the veteran had 
twisted his knee (it does not specify which knee) one week 
earlier while getting on his lawn mower.  Examination showed 
the ligaments to be intact; there was mild swelling.  Two 
weeks later the knee was described as "much improved," with 
only minimal pain.

VA examination in December 2005 found degenerative joint 
disease of both knees and both ankles.  The examiner reviewed 
the claims folder and opined that it was not likely that the 
degenerative joint disease of the bilateral knees or ankles 
was secondary to the veteran's service connected low back 
disability, as there was "no specific rationale" for the 
back condition to affect the knees or ankles.

Upon review of the evidence of record, the Board finds that 
service connection for arthritis of the ankles and knees is 
not warranted.  As was previously noted, the veteran's SMRs 
are negative for such disability.  There is no postservice 
medical evidence of arthritis of either ankle or knee until 
2005; more than 30 years postservice.  Consequently, chronic 
disease presumptions for arthritis of the ankles and knees do 
not apply.  Furthermore, the veteran's bilateral ankle and 
knee arthritis has never been linked to his military service 
by any medical evidence.  His own opinion in this matter is 
not competent evidence, as he is a layperson.  See Espiritu, 
supra.

The veteran proposes a secondary theory of service connection 
(under 38 C.F.R. § 3.310).  He alleges that his ankle and 
knee disabilities resulted from his service connected low 
back condition.  Three threshold requirements must be met in 
order to establish secondary service connection.  First, 
there must be competent evidence (a medical diagnosis) of 
current disability.  This requirement is met as arthritis of 
the knees and ankles is diagnosed.  The further two 
requirements that must be satisfied are: Evidence of a 
service-connected disability and competent evidence of a 
nexus between the service- connected disability and the 
disability for which secondary service connection is claimed.  
As the veteran has established service-connection for low 
back disability, what remains to be shown is that the knee 
and/or ankle arthritis for which service connection is sought 
was caused or aggravated by his service-connected low back 
disorder.

The only medical evidence of record addressing this question 
is the opinion of the December 2005 VA examiner.  His 
conclusion that it was not likely that the degenerative joint 
disease of the bilateral knees or ankles was secondary to the 
veteran's service connected low back disability, as there was 
"no specific rationale" for the back condition to affect 
the knees or ankles, encompasses both direct causation and 
aggravation.  There is no other medical opinion of record to 
contradict his conclusion, and the Board finds the opinion 
probative and persuasive.  Thus secondary service connection 
for degenerative joint disease of the knees or ankles is 
likewise not warranted.  The Board has considered the benefit 
of the doubt doctrine.  As the preponderance of the evidence 
is against the claims, that doctrine does not apply.

Hip Disorder

The veteran's SMRs do not show any complaints or findings 
related to either hip.  On service separation examination, 
lower extremity and musculoskeletal evaluations were normal.  
On VA examination in December 2005, it was noted that the 
veteran described radicular pain from his back traveling down 
both legs.  He did not specifically describe a separate hip 
disability, and no such separate hip disability entity was 
found on X-ray or clinical evaluation.  The examiner 
concluded that "there is not a specific bilateral hip 
condition found."

As there is no competent evidence of a diagnosis of a right 
or left hip disability, the threshold requirement for 
establishing service connection for such disability is not 
met, and veteran's claim of service connection for such 
disability must be denied.  See Brammer, supra.

III.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the veteran's polymyositis any other nonservice- connected 
disabilities on his ability to function.

The veteran has one service-connected disability: 
degenerative disc disease, lumbar spine, with radiculopathy, 
rated 40 percent.  Thus, the minimum schedular criteria for 
TDIU under 38 C.F.R. § 4.16(a) are not met.

The analysis progresses to the "subjective standard" under 38 
C.F.R. § 4.16(b).  The Board must determine whether the 
veteran is unemployable due to his service-connected 
disability regardless of its rating.  This regulation 
provides that the established VA policy is that "all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in these cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) when the issue has 
been raised before the Board.

The Board finds that the evidence does not show that the 
disability picture of veteran's sole service-connected 
disability is so exceptional or unusual as to warrant 
referral to the Under Secretary for Benefits or the Director 
of VA's Compensation and Pension Service for extraschedular 
consideration.  The record does not show frequent periods of 
hospitalizations in fact, it does not show any 
hospitalization for back problems during the appeal period.  
Furthermore, the evidence does not support a finding that the 
veteran is demonstrably unable to obtain or maintain 
employment due to his service-connected back disorder.  

Despite a request from the RO that he do so, the veteran did 
not complete the VA application form for individual 
unemployability.  Thus, his educational background and 
complete work history are not documented in the record.  
However, on VA examination in December 2005, he reported that 
he had retired in September 2003 after 32 years of employment 
with a telephone company.  He indicated that he would like to 
have worked for three more years, but retired due to his back 
disability.  He reported that he did yard work and repairs at 
home, but rested frequently.  The examiner opined that "the 
veteran's low back condition would prevent heavy, strenuous, 
and physical type labor, but would not exclude sedentary type 
labor."

There is no objective evidence that, due to his service 
connected back disability, the veteran is unemployable.  
There is nothing in the record to suggest that he would be 
incapable of "sedentary type labor".  Consequently, the 
Board finds that the veteran is not totally disabled for any 
substantially gainful employment due to his low back 
disorder, his only service-connected disability.  
Accordingly, the preponderance of the evidence is against his 
claim for TDIU.


ORDER

Service connection for hypertension is denied.

Service connection for skin rash is denied.

Service connection for a sleep disorder is denied.

Service connection for PTSD is denied.

Service connection for peripheral neuropathy, bilateral upper 
extremities, is denied.

Service connection for peripheral neuropathy, bilateral lower 
extremities, is denied.

Service connection for degenerative joint disease, bilateral 
knees, is denied.

Service connection for degenerative joint disease, bilateral 
ankles, is denied.

Service connection for a bilateral hip disorder is denied.

Entitlement to TDIU is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


